                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 LEONARD CATABIA, JR., CHRISTINE                       )
 CATABIA and LEONARD CATABIA, III,                     )
                                                       )     JURY TRIAL DEMANDED
                 Plaintiffs,                           )
                                                       )
 v.                                                    )
                                                       )
 DEERE & COMPANY,                                      )
                                                       )
                 Defendant.                            )


                               VERIFIED NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, 1446 et seq., Defendant Deere & Company, Inc.

(hereinafter “Deere”) hereby give notice of removal of the above-captioned action from the

Bristol County Superior Court, Civil Docket # 2073-CV-00152, to the United States District

Court for the District of Massachusetts. In support hereof, Deere states as follows:

       1.      This action was commenced by Plaintiffs in the Massachusetts Superior Court,

Bristol County, and is now pending in that Court.

       2.      In their Complaint, Plaintiffs seek damages for claims of negligence and breach of

warranty.

       3.      Deere was served with Plaintiffs’ Complaint on April 16, 2020.

       4.      Copies of all process, pleadings, and orders served upon or by Deere are attached

in accordance with 28 U.S.C. § 1446(a) as Exhibit A.

A.     DIVERSITY OF CITIZENSHIP

       5.      Plaintiffs’ Complaint alleges that Plaintiffs are residents of Swansea,

Massachusetts.
       6.       Deere is, and was at the time Plaintiffs’ Complaint was filed, a Delaware

corporation with a principal place of business in Moline, Illinois.

       7.       Accordingly, this action falls under the grant of diversity jurisdiction for actions

between citizens of different states. 28 U.S.C. § 1332(a)(1).

B.     AMOUNT IN CONTROVERSY

       8.       Plaintiffs’ Complaint evidences that the amount in controversy exceeds

$75,000.00, exclusive of interests and costs. 28 U.S.C. § 1332(a).

       9.       Plaintiffs’ Complaint alleges severe personal injuries, including a closed head

injury, and the inability to work.

C.     PROCEDURAL COMPLIANCE

       10.      Deere is filing this Notice of Removal within 30 days after being served with

Plaintiffs’ Summons and Complaint, in compliance with 28 U.S.C. § 1446(b).

       11.      Deere is serving written notice of this Notice of Removal upon Plaintiffs and is

filing a copy of this Notice of Removal with the clerk of the Massachusetts Superior Court,

Bristol County, in compliance with 28 U.S.C. § 1446(d). A copy of the Notice of Filing of

Notice of Removal, filed with the Bristol County Superior Court, is attached hereto as Exhibit B.

       12.      As set forth above, copies of all process, pleadings, and orders served upon or by

Deere are attached in accordance with 28 U.S.C. § 1446(a) as Exhibit A. A verified copy of the

Superior Court Docket, and all documents listed therein, will be filed with this Court.

D.     JURISDICTION/VENUE

       13.      Based upon all of the foregoing, this Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1332, and this Notice of Removal is proper pursuant to 28 U.S.C. §

1441, et seq.
       14.        Venue is proper in this Court as it is the District Court for the district embracing

the place where such action is pending. 28 U.S.C. § 1441(a) et seq.

       Wherefore, Deere requests that this action be removed from Massachusetts Superior

Court, Bristol County, to the United States District Court for the District Court of Massachusetts.

       DEFENDANT DEERE HEREBY DEMANDS A JURY TRIAL.

       Dated in Portland, Maine this 18th day of May, 2020.

                                                                 /s/ Martha C. Gaythwaite
                                                                 Martha C. Gaythwaite, Bar # 187650
                                                                 Verrill Dana, LLP
                                                                 One Portland Square
                                                                 P.O. Box 586
                                                                 Portland, Maine 04112
                                                                 mgaythwaite@verrill-law.com
                                                                 (207) 774-4000
                                                                 Counsel for Deere & Company, Inc.

                                           VERIFICATION

       I hereby certify that I have read the statements contained in this pleading and that, upon

information and belief, such statements are true and accurate.

                                                                 /s/ Martha C. Gaythwaite

                                   CERTIFICATE OF SERVICE

             I hereby certify that on May 18, 2020 I filed the Notice of Removal with the Clerk of

   Court by PACER/ECF filing and mailed and e-mailed a copy to counsel for Plaintiffs.

                                                                   /s/ Martha C. Gaythwaite




13824324_1
